Citation Nr: 0717040	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, to include entitlement to an 
evaluation in excess of 50 percent prior to January 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2003, the veteran testified at the RO in a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, DC.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

In an August 2005 decision, the Board increased the veteran's 
disability rating for PTSD from 30 percent to 50 percent.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of General Counsel filed a joint motion to 
vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a February 2006 Order, the Court 
granted the joint motion, vacated the Board's August 2005 
decision, and remanded this case to the Board for 
readjudication. 

In July 2006 the Board then remanded the veteran's claim to 
the RO for appropriate development.  In a February 2007 
rating decision, the RO increased the veteran's disability 
evaluation for PTSD from 50 percent to to 70 percent, 
effective from January 18, 2007.  The veteran's claim is now 
properly before the Board for further appellate review.



FINDINGS OF FACT

1.  Prior to January 18, 2007, the probative medical evidence 
of record shows the veteran's PTSD was manifested by 
occasional panic attacks and combat related nightmares and 
sleep difficulty, hypervigilance, anxiety, irritability and 
anger, depression, and social isolation resulting in 
occupational and social impairment with reduced reliability 
and productivity, and the need to take regularly prescribed 
medication for depression, with no more than serious 
impairment and GAF scores ranging from 45 to 58.

2.  For the period from January 18, 2007, the probative 
medical evidence of record shows the veteran's PTSD is 
manifested by neglected hygiene; lucid, organized, and goal-
directed speech; fair insight; poor judgment; impaired 
memory; and socialization with a veterans group on the 
weekends; with a history of suicidal ideation.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent prior to January 18, 2007, or to a rating in 
excess of 70 percent on and after that date, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In October 2001, and again in August 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  Those letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his current 
disability had worsened, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a February 2007 
SSOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by a timely letter and, most recently, by the 
February 2007 SSOC, thus conferring actual knowledge of the 
claim requirements upon the claimant and following that with 
appropriate readjudication.  In addition, the intervening 
decision of the Board, the judicial proceeding, and 
representation by an attorney at law and recognized veterans 
service organization have clearly provided the appellant with 
ample knowledge of the evidentiary requirements and 
respective burdens in this case.  Thus, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is currently rated 50 percent disabling 
prior to January 18, 2007, and 70 percent disabling 
thereafter.

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale which 
reflects a person's psychological, social, and occupational 
functioning on a hypothetical continuum of mental - health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)
(DSM-IV).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2006).


III.  Prior to January 18, 2007

In a December 1990 rating decision, the RO awarded service 
connection and a 10 percent disability evaluation for PTSD.

In January 2001, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  VA 
and non-VA medical records and examination reports, dated 
from February 2001 to May 2005, reflect the veteran's 
treatment for PTSD and related disorders, which included 
inpatient and outpatient individual and group psychotherapy, 
and prescription of psychotropic medication.  VA repeatedly 
hospitalized the veteran for treatment for alcohol 
dependence, including in February 2001 and from May to July 
2001.

In May and June 2001 letters, the veteran was advised that 
contracting communities had decided to change the sprinkling 
company used for lawn maintenance for their properties, due 
in one case to his failure to return phone calls.

A June 2001 VA outpatient record reflects the veteran's 
history of depression and PTSD disorders, described as 
moderately severe.

The veteran, who was noted to be 55 years of age, underwent 
VA examination in October 2001.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran was self employed as a 
landscape and sprinkler repair man, and lived with his 
teenage son.  He currently attended group therapy for alcohol 
relapse and PTSD treatment, and was taking prescribed 
medication.  The veteran had not been involved in any 
fistfights during the past five years, and had not been fired 
from any jobs.  He said he had neglected his business, and 
regular clients dropped away.  He did not go to church, but 
did inspirational readings on his own.  He belonged to an 
association that was part of his sprinkler business.  His 
family, mostly his son, sister, and mother, formed the basis 
of his social network.  He got together with his sister and 
mother approximately once a month for dinner.  He liked to 
fish and, in the last few months, had gone three or four 
times with his son.

Further, the veteran complained of sleep difficulty.  He said 
he had crying spells in the summer, but no longer had them.  
He occasionally felt hopeless and helpless.  He considered 
his drinking to be a suicidal gesture on his part, was 
currently free of urges, and was sober.  Most of his 
socialization outside his family was through the veteran's 
group with which he met.  His ex-wife had died in 2000, and 
he grieved for her.  He was reminded of combat when he 
smelled anything dead.  The sounds of a helicopter and loud 
unexpected noises would cause him to be alert.  He denied 
combat dreams or intrusions.

On examination, it was noted that the veteran was casually 
dressed and looked older than his stated age.  He spoke in a 
goal-directed manner.  His affects were fully ranged and 
appropriate to content.  There were no soft signs of 
psychosis.  The veteran was quite articulate and used 
language abstractly.  There was no suicidal or homicidal 
ideation.  He was oriented and his memory was intact.  
Judgment seemed adequate.  The VA examiner commented that the 
veteran's presentation was consistent with PTSD.  It was 
noted that the veteran clearly had difficulty with loss, 
which was one of the triggers for his alcoholism.  The Axis I 
diagnoses were chronic PTSD and alcohol dependence in early 
remission.  A score of 62 was assigned on the Global 
Assessment of Functioning (GAF) scale, referable to the 
veteran's sense of alienation, hypervigilance, and avoidance 
of certain war memorabilia.  A GAF score of 50 was assigned 
related to alcohol dependence.  The combined GAF score for 
both PTSD and alcoholism was reported to be 55, related to 
the veteran's difficulty with sleep, occasional feelings of 
hopelessness and helplessness, drinking as a form of self-
destructive behavior, hypervigilance, and avoidance of 
certain war memorabilia stimuli.

A March 2002 VA medical record indicates that the veteran was 
evaluated in conjunction with his admission to a PTSD day-
hospital program.  Psychological tests were administered and 
the veteran reported depressive symptoms related to PTSD, not 
considered unusual among veterans with chronic, combat-
related PTSD.  It was noted that the veteran presented a 
clinical picture consistent with severe, chronic PTSD, but 
was discharged from the program early, so all testing was not 
completed, which obstructed confirmation of the diagnosis.

According to VA Vocational Rehabilitation counseling records 
dated from July to October 2002, the veteran underwent 
initial evaluation in July 2002.  In an August 2002 record, a 
VA counseling psychologist said that the veteran had an 
impairment of employability noted by the work-related 
restrictions from both his service-connected and non-service-
connected disability conditions (including PTSD and low back, 
wrist, and knee disabilities).  It was noted that the veteran 
had no measurable educational deficiencies.  He was, however, 
considered very likely to encounter negative employer 
attitudes due to his long history of problems with PTSD, 
alcohol and drugs, multiple imprisonments, and poor work 
history.

Further, the Vocational Rehabilitation psychologist said that 
the effects of the veteran's service-connected disabilities 
made a material contribution to his vocational impairment, as 
noted by his work restrictions.  The veteran had not overcome 
the effects of this vocational impairment, as it was not felt 
that he had any reasonably developed employment skills from 
his military or civilian training and experience in an 
occupation that would not continue to aggravate his service-
connected conditions.  He was found to have an employment 
handicap that resulted in substantial part from the service-
connected disability.  He was also found to have a serious 
employment handicap in view of his long-term problems with 
PTSD, drug/alcohol abuse, imprisonment, and poor work 
history.  It was not felt that reasonable feasibility for 
currently achieving a vocational goal could be achieved at 
that time, and the veteran needed to first complete a three-
month evaluation program.  The veteran indicated he was not 
interested in any formal training at that time.  The record 
reflects that reasonable feasibility for achievement of 
vocational goal could not be determined.

As noted above, in the January 2002 rating decision, the RO 
awarded an increased, 30 percent disability evaluation for 
the veteran's service-connected PTSD.

In an August 2002 letter to the veteran, the VA counseling 
psychologist noted that the veteran had told his counselor 
that he was not interested in pursing VA Vocational 
Rehabilitation training assistance, as he wanted to 
concentrate on getting treatment for his PTSD.  The veteran 
was advised that his case was being processed toward 
discontinued status and he could reopen his case in the 
future.  In an October 2002 letter, the veteran was advised 
that action on his claim was stopped because he did not plan 
to pursue the vocational rehabilitation services.

A December 2002 Vet Center record shows the veteran actively 
participated in group therapy since February 2002.  He 
currently lived with his son and supported himself by working 
in a lawn sprinkler business part time.

VA hospitalized the veteran from March to April 2003 for 
participation in an inpatient residential treatment program 
for PTSD.  It was noted that he experienced PTSD symptoms 
that interfered with his daily functioning.  He had used 
alcohol and marijuana in the past to self-medicate his 
symptoms, up to three years ago.  He had difficulty trusting 
others, and isolated himself to avoid triggers for anxiety 
arousal.  He had combat-related sleep disturbances and 
nightmares.  He engaged in avoidance and isolation to address 
anxiety that impacted employment and interpersonal 
relationships.  When examined at admission, he was noted be 
appropriately dressed, with appropriate eye contact.  His 
mood was anxious, his affect was restricted and he spoke in a 
halting rate.  He described feeling hopeless, and said he 
neglected his activities of daily living, isolated himself, 
and drank.

When examined for discharge, it was noted that the veteran 
was casually dressed and was alert and cooperative, with 
normal eye contact and behavior.  His speech was normal and 
his affect was full-range.  His mood was reported as good, 
and he was not experiencing suicidal ideation.  The Axis I 
discharge diagnoses included PTSD, major depressive disorder, 
recurrent and moderate, and alcohol dependence, in remission.  
A GAF score of 50 was assigned at discharge; at admission the 
veteran's GAF score was 48.

In a June 2003 administrative decision, the Social Security 
Administration (SSA) found the veteran to be totally disabled 
and eligible for benefits, effective from July 2001.  The SSA 
decision reflects the veteran's history of alcohol abuse and 
multiple episodes of detoxification, from February to April 
2001 and from May to June 2001 at VA medical facilities.  It 
also reflects his treatment for PTSD and depression, to 
include prescribed medication and group and individual 
psychotherapy.  The SSA decision found that the medical 
evidence established that the veteran was severely impaired 
by lumbar degenerative disc disease and repetitive-use 
disorder of the upper extremities.  It was also noted that 
the veteran had residual functional capacity to perform light 
work on a sustained basis.  He had a high school education, 
and had completed two years of college.  In reaching its 
decision, SSA considered VA medical records dated from 
February 2001 to March 2002, and the October 2002 letter from 
the VA Vocational Rehabilitation psychologist.

During his June 2003 Board hearing, the veteran testified 
that VA had recently hospitalized him in a residential 
treatment program for PTSD.  He currently experienced anxiety 
and depression, for which VA prescribed medication.  He also 
took medication for his non-service-connected chronic low 
back pain.  The veteran reported sleep difficulty and 
occasional combat-related nightmares and intrusive thoughts.  
He had feelings of hopelessness and helplessness, and 
experienced suicidal thoughts in late 2000 and early 2001, 
when he had what he considered to be a nervous breakdown.  VA 
had hospitalized him in late February 2001 for treatment of 
alcohol dependence, and he had a withdrawal seizure.  He 
experienced a relapse, was rehospitalized, and was then sober 
since May 2001.  He said he was socially isolated and was 
currently essentially unemployed, aside from work in his own 
business.  He had last worked full time in late 1996 or early 
1997.  The veteran said that in July 2002 he applied for VA 
Vocational Rehabilitation benefits and the counselor was 
screening him to return to college, which did not seem like a 
good idea to the veteran, as he was focused on caring for his 
son and his PTSD treatment.  He said a Vocational 
Rehabilitation counseling psychologist had described a work 
evaluation program that confused him.  He said the 
psychologist said there was not an appropriate program for 
the veteran.  The veteran believed that the psychologist 
cancelled or withdrew his claim because he was disinterested, 
and VA did not think education or employment opportunities 
were good for him.

In a July 2003 rating decision, the veteran was awarded a 
temporary 100 percent disability evaluation for the period of 
time he was hospitalized in March and April 2003.

VA medical records, dated from July 2003 to March 2005, 
indicate that the veteran's GAF scores ranged from 57 to 58.

In November 2004, the veteran underwent VA psychological 
examination.  According to the examination report, the VA 
psychologist reviewed the medical records and examined the 
veteran.  The veteran said he was currently unemployed.  He 
had a small business of his own that he worked as a hobby, 
and was receiving SSA benefits for PTSD and medical reasons.  
The veteran had been divorced, and then his ex-spouse died.  
He had a son with whom he had a strained relationship.  He 
denied having any current "significant other," as he 
reported having poor skills to relate to others.  He 
described his current relationships with family as being 
somewhat strained, although he had one good relationship, 
with his sister.  His overall attitude toward social 
interactions was that he preferred to be alone.  It was noted 
that, overall, the veteran's social support appeared to be 
limited.

Further, the veteran denied any current substance abuse.  He 
had a long history of abusing alcohol and marijuana.  He 
reported that his last drink had occurred 31/2 years earlier, 
and that he stopped using marijuana in approximately 1984.  
He reported lower back pain and wrist problems.  He had taken 
prescribed psychotropic medication for the past three years.  
Subjectively, the veteran complained of depressed mood, night 
sweats, avoidance of crowds, substance use history that 
included self-medication, feeling of nervousness, evidenced 
by quite fidgety behavior during the examination, an 
inability to remember significant traumatic experiences, 
excessive anger, intrusive thoughts, some nightmares, 
avoidance of relationships, flashbacks, "repeated 
failures," exaggerated startle (response), hypervigilance, 
irritability, relationship problems, and a general feeling of 
uneasiness around people.  It was noted that medical 
treatment for the veteran's psychiatric disability included 
medication, inpatient treatment, and individual 
psychotherapy, including VA hospitalization in 2003.

On examination, it was noted that the veteran, who was quite 
thin and tall, was casually dressed and his grooming and 
hygiene were quite poor.  The examiner said that the veteran 
was quite shaggy looking, as his hair was shaggy and uncut 
and he had a very long mustache.  He appeared older than his 
chronological age, and had holes in his jeans.  The veteran 
had a difficult time sitting still, and went to the restroom 
twice during the examination.  His posture was fair and his 
eye contact was good.  He was cooperative with the examiner.  
He appeared somewhat agitated in his psychomotor activity.  
The veteran's mood was anxious and irritable.  He reported 
having some difficulty with excessive sleep and difficulty 
sleeping, anhedonia, significant guilt, and poor energy, 
concentration, and self-esteem.  His affect was full-range, 
and his speech was of normal rate and rhythm.  He exhibited 
rambling thought processes, as he would begin to answer a 
question and slowly drift toward his military experiences 
that were irrelevant to the discussion.  He reported suicidal 
ideation as recently as two weeks earlier, but apparently 
denied any intent.  He reported a history of suicidal 
ideation and intent, and reported often drinking alcohol and 
hoping that he would not wake up.  He denied any homicidal 
ideation or intent, but stated that he was concerned that he 
could hurt someone when he was in a state of rage.  The 
veteran denied any illusions, delusions, or hallucinations, 
but reported some religious experiences and believed he had 
some spirit guides.

The veteran was oriented, and demonstrated significant 
deficits in attention.  His concentration appeared to be 
within normal limits, at least during the examination.  His 
fund of knowledge was average.  He demonstrated an ability to 
think abstractly and his memory appeared to be generally 
within normal limits.  His judgment and insight were fair.  
The VA examiner commented that the veteran had continued 
symptoms consistent with PTSD and major depressive disorder 
in spite of significant treatment that included a 45-day 
inpatient stay in a PTSD program.  Of concern were the 
suicidal ideation, self-defeating behaviors, relationship 
problems, and employment problems.  The VA examiner also said 
it was more likely than not that the veteran's past use of 
alcohol was a result of the PTSD.  The Axis I diagnoses were 
chronic PTSD and recurrent major depressive disorder.  A GAF 
score of 56 was assigned, based on the veteran's current 
level of functioning related to his PTSD and major depressive 
disorder.  The VA examiner said it was "evident" that the 
PTSD and major depressive disorder were interrelated and 
could not be separated.

In an April 2005 signed statement, the veteran's sister said 
he used alcohol to numb his pain after his discharge from 
service.  His marriage had dissolved and he had nightmares, 
and no longer used alcohol but still experienced sleep 
difficulty.  She said he tried to help others, and 
appreciated family.  The veteran's sister said he lost his 
job due to alcohol, so he started his own business.  He was 
an unsatisfied perfectionist with low self-esteem.  She said 
he handled stress poorly and did not do well in traffic and 
crowds.  He avoided people, did not eat well because of his 
avoidance, and socialized with his veterans group.

In a May 2005 treatment summary and evaluation, R.H., Ph.D., 
a Vet Center clinical psychologist, reported that, since 
1982, the veteran had participated in group and individual 
treatment with limited success.  Dr. H. had worked with the 
veteran for two years in both individual and group sessions.  
The veteran's currently reported problems included a general 
anxiety about life, discontent with current life situation, a 
feeling of being out of control, and an inability to get 
along well with others in both the work and social 
environments.  It was noted that the veteran was unable to 
maintain any significant social relationships.  He had 
attempted to work independently at a sprinkler business, but 
was unable to follow through with necessary contacts with 
potential customers to generate any paying business.  The 
veteran reported current problems that involved a feeling of 
loneliness and high anxiety and anger toward others.  
Psychological test results were consistent with clinical 
observations that showed a clear pattern of significant 
anxiety and depression from his PTSD.

Dr. H. said the veteran experienced recollections and 
nightmares of combat-related events.  The veteran had sleep 
difficulty, exaggerated startle response and protective 
numbing and detachment.  It was noted that the veteran was 
unable to control deep or powerful sources of threat, was 
characteristically angry, conflicted and irritable, and 
experienced the clinical signs of an anxiety disorder.  His 
social communications were often strained and self-conscious.  
The Axis I diagnoses were chronic PTSD and major depression.  
A GAF score of 45 was assigned.

In July 2005, the veteran submitted a written statement and 
copy of prescriptions issued by VA in October 2004 for 
anxiety medication to be taken twice a day "as needed" for 
high anxiety interfering with sleep onset or for panic 
attacks.

In a November 2006 written statement, the veteran indicated 
that he would have retired by now if he had not had PTSD 
years ago.  He had 25 to 30 jobs in construction and 
landscaping over the years.  His employment was affected by 
his lack of social skills, rage, and problems with authority.  
He had his own business because he was unable to work for 
anyone else.

After considering all of the objective evidence of record, 
the Board is of the opinion that an evaluation in excess of 
50 percent prior to January 18, 2007, is not warranted for 
the veteran's service-connected PTSD.  The medical evidence 
indicates that his symptomatology has included social 
isolation, depression, and a need for prescribed medication, 
as documented in the 2001 and 2004 VA examination reports and 
in-patient and outpatient treatment records.  The VA examiner 
in October 2001 assigned a combined GAF score of 55 for both 
the veteran's PTSD and alcoholism.  VA outpatient records, 
dated from July 2003 to March 2005, reflect that the 
veteran's assigned GAF scores were 57 and 58.  When examined 
by VA in November 2004, the examiner assigned a GAF score of 
56 for the veteran's PTSD and major depressive disorder that 
were considered interrelated.  GAF scores of 45 and 48 were 
also noted in the medical evidence of record.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  
Carpenter v. Brown, supra.  It seems wholly appropriate for 
adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  In October 2004, VA prescribed anti-
anxiety medication for the veteran to take on an "as 
needed" basis, for high anxiety that interfered with sleep 
onset or for panic attacks.  Further, the recent November 
2004 VA examination does not reflect symptoms inconsistent 
with a 50 percent disability evaluation.  The objective 
medical evidence further demonstrates that the veteran 
reported sleep difficulty, nightmares, and daily intrusive 
thoughts, and was socially isolated.  While in October 2001 
the examiner found no suicidal or homicidal ideation, in 
November 2004, the VA psychologist noted the veteran's report 
of recent suicidal ideation, but without intent.  The recent 
VA examiner said that of concern were the veteran's suicidal 
ideation, self-defeating behaviors, and relationship and 
employment problems.  The VA psychologist said it was more 
likely than not that the veteran's past use of alcohol was a 
result of PTSD.

In addition, in his May 2005 evaluation, Dr. H, the Vet 
Center clinical psychologist, reported that the veteran's 
symptoms caused general anxiety, discontent with his current 
life situation, a feeling of being out of control, and an 
inability to get along well with others in both a work and 
social environment.  Dr. H said that the veteran was unable 
to maintain any significant social relationships and, while 
able to work independently in his sprinkler business, was 
unable to follow through with necessary contacts regarding 
potential customers to generate enough paying business.  The 
psychologist said the veteran experienced sleep difficulty, 
exaggerated startle response, and protective numbing and 
detachment, with irritability and clinical signs of an 
anxiety disorder.  A GAF score of 45 was assigned at that 
time.

In view of the foregoing, the Board concludes that an 
evaluation in excess of 50 percent for PTSD is not warranted.  
The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 2001 that required 
hospitalization and prescribed medication.  He has 
experienced difficulty in establishing and maintaining social 
relationships.  He worked, but the recent VA examiner and the 
Vet Center psychologist said the veteran experienced 
employment problems, due to an inability to follow through 
with potential customers.  The November 2004 VA examiner 
associated the veteran's past alcohol use and major 
depressive disorder with his service-connected PTSD.  
Therefore, the Board will consider these symptoms and 
disorders a part of his PTSD.  See Mittleider, supra.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  However, it is 
apparent that his symptoms, especially his anxiety, social 
isolation and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, therefore, the Board 
finds that a 50 percent evaluation, but no higher, is 
warranted for PTSD.  See 38 C.F.R. § 4.21 (not all cases will 
show all findings specified in the rating criteria, but the 
rating must in all cases be coordinated with actual 
functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation prior to January 18, 2007, under the 
current regulations.  There is no indication of diagnosed 
psychiatric impairment to warrant a 70 percent rating under 
the current regulations.  See DC 9411.

The recent November 2004 VA examination findings, to include 
that the veteran was cooperative, with affect that was full 
range and fair insight and judgment, are barely 
representative of a 50 percent rating under the above-cited 
criteria.  Further, there is no convincing evidence of speech 
that is illogical, obscure or irrelevant; near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation.  Moreover, even though when examined 
in 2004, the veteran was described as shaggy and wearing 
jeans with holes, and having poor hygiene, this is the only 
instance of these symptoms, and there is no demonstration of 
consistent neglect of personal hygiene prior to January 18, 
2007.  He denied hallucinations or delusions.  The medical 
evidence is that he had good relationship with his sister, 
although he recently described having a strained relationship 
with his son.  The objective findings of the VA examination 
reports in 2001 and in 2004, and the other medical evidence, 
to include normal speech and the report that the veteran is 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than DC 9411 do not provide a basis to 
assign an evaluation higher than the 50 percent rating 
assigned herein.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Although the service-connected 
PTSD disability is seriously impairing, it is not shown to 
have resulted, by itself, in marked interference with 
employment.  The veteran has other non-service-connected 
disabilities that significantly affect employment.  In fact, 
as noted, SSA awarded disability benefits to the veteran due 
to lumbar disc disease and upper extremity disorders, but not 
due to PTSD.  Contrary to the veteran's assertion during his 
2003 hearing, VA Vocational Rehabilitation counselors did not 
find him to be infeasible for employment.  Rather, the 
Vocational Rehabilitation counselors recommended a three-
month work evaluation program, but action was stopped on his 
claim because the veteran did not plan to pursue those 
services.  The overall disability picture with respect to the 
service-connected PTSD now under consideration does not show 
any significant impairment beyond that contemplated in the 50 
percent rating assigned under Diagnostic Code 9411.

During the period of time prior to January 18, 2007, the 
veteran was assigned GAF scores ranging from 45 to 58.  While 
a GAF score of 45 denotes serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning, the veteran's symptoms and his 50 percent 
disability rating closely comport with the range of GAF 
scores assigned during the appeal period prior to January 18, 
2007.  The GAF score alone, without the showing of 
appropriate symptomatology, does not demonstrate that a 70 
percent evaluation is warranted here.  Therefore, the Board 
finds that the veteran's GAF scores and symptoms relate to a 
50 percent disability rating but no higher, and an increased 
rating is not warranted on this basis.  

Finally, the Board recognizes that the veteran was awarded 
SSA disability benefits, apparently based in part on his 
lumbar degenerative disc disease and a repetitive-use 
disorder of the upper extremities, effective from July 2001.  
The Board observes that SSA employs different criteria than 
VA in determining total disability (e.g., the issue of 
service connection is of no significance to SSA) and, thus, 
the Board is not required to reach the same conclusion, as 
the statutes and regulations governing the VA adjudications 
are substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

IV.  From January 18, 2007

The veteran's PTSD is rated 70 percent disabling from January 
18, 2007.  On that date, the veteran underwent VA 
examination.  He indicated that he completed an inpatient 
PTSD program at a VA facility the week prior to this 
examination.  He lived alone, and now had an adult son who 
lived on his own.  Previously, he enjoyed the company of his 
son when they lived together.  He was currently unemployed.  
He last had employment with a landscaping and sprinkler 
business from 1997 to 2000.  He stopped because he sought 
mental health treatment in 2001.

The veteran indicated that he worked part-time until the end 
of 2004, when he felt he had been exploited by another 
employee.  He had a long history of alcohol abuse but had 
been sober since 2001.  The veteran complained of increased 
problems with memory and intermittent impaired enunciation in 
his speech.  He was asked about planning projects and 
indicated through his response that it was likely that his 
executive functioning was impaired.  He got confused with 
questions asked during the interview.

The veteran had intermittent trouble with sleep, and stated 
his mood was almost constantly depressed.  He had difficulty 
with concentration.  He frequently had suicidal thoughts.  He 
had limited social activities but spent time with a veterans 
group on the weekends.  He experienced flashbacks and 
intrusive memories.  The veteran experienced avoidance 
symptoms, hypervigilance, and an exaggerated startle 
response.

On examination, the veteran's grooming and hygiene were poor.  
His memory was variable for instant events and recent events.  
His speech was lucid, well-organized, and reasonably goal 
directed.  His insight was fair, and his judgment was poor.  
His ability to recall auditory information was significantly 
impaired.  He denied current suicidal ideation but endorsed 
frequent suicidal ideation.  His intrapersonal skills were 
adequate for evaluation, and he was able to interact with the 
examiner appropriately.  After reviewing the rating criteria, 
the examiner indicated that the veteran's symptoms most 
closely approximated the criteria necessary for a 70 percent 
disability evaluation.  The veteran experienced a near 
continuous depression affecting his ability to function 
independently, appropriately, and effectively; neglected his 
personal appearance and hygiene; and had difficulty adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships.

The examiner also diagnosed dementia, based upon the 
veteran's progressive drop in memory functioning and 
deterioration in motor skills.  The veteran had a positive 
family history for the disease, and it may also be secondary 
to his long term abuse of large amounts of alcohol.  The 
examiner opined that, due to his dementia, the veteran would 
be unable to maintain employment even in a sedentary work 
environment that was loosely supervised and involved little 
contact with the public.  The diagnoses were PTSD, major 
depressive disorder, alcohol dependence, and dementia.  The 
GAF score was 55, due to PTSD and depression and 45, due to 
dementia.  The examiner considered the veteran's assigned GAF 
scores and opined that the recent increase in symptoms 
associated with his dementia resulted in recently lower GAF 
scores.

After reviewing the record, the Board finds that an increase 
to a 100 percent disability evaluation is not warranted for 
the veteran's PTSD from January 18, 2007.  Specifically, when 
asked, the examiner indicated that the veteran's symptoms 
most closely resembled the symptoms associated with a 70 
percent disability evaluation.  In addition, while the VA 
examiner indicated the veteran could no longer work, he 
stated that this was due to the veteran's diagnosed dementia, 
which is not service connected.

The examiner indicated that there are two possible causes of 
the veteran's dementia, specifically family history and 
alcohol consumption.  While the veteran's alcohol dependence 
has already been determined to be due to his PTSD and 
depression, the Board finds that the examiner indicated only 
that it is possible his dementia is due to his alcohol 
consumption.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the VA examination might 
appear to indicate that the veteran was unable to work due to 
his service-connected disability, a close reading shows that 
it does not.  The opinion is both equivocal and speculative, 
and only proposes that it is possible the veteran's currently 
diagnosed dementia is related to his PTSD.  Such speculation 
is not legally sufficient to establish a causal relationship 
between the PTSD and dementia.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Based on the evidence, the Board is unable to find the 
veteran demonstrates total occupational and social 
impairment.  While he no longer lives with his adult son, he 
said he enjoyed it when he did.  In addition, he has 
socialized with a veterans group on the weekends.  While this 
does not represent a significant amount of socialization, it 
shows the veteran has the ability to socialize with others.  
Therefore, he does not demonstrate total social impairment.  
In addition, the veteran demonstrated lucid, well-organized, 
and goal-directed communication.  He showed no grossly 
inappropriate behavior, and he was able to perform his 
activities of daily living.  While he demonstrated some 
memory loss, it did not include things like the names of 
close relatives, his occupation, or his own name.  Therefore, 
the Board finds that an increase to a 100 percent disability 
evaluation is not warranted.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an evaluation in 
excess of 70 percent, to include an evaluation in excess of 
50 percent prior to January 18, 2007, the benefit-of-the-
doubt doctrine is inapplicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 70 percent for post-traumatic 
stress disorder, to include entitlement to an evaluation in 
excess of 50 percent prior to January 18, 2007, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


